Citation Nr: 0639076	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-20 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1957, and from January 1957 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision that denied service 
connection for a lung disability.  The veteran timely 
appealed.

These matters also come to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision that denied 
entitlement to a TDIU.

On the VA Form 9 received in June 2004, the veteran did not 
appeal the issue of entitlement to TDIU benefits; however, 
the veteran's representative included the issue in its August 
2004 statement filed in lieu of VA Form 646.

In May 2006, the veteran testified during a hearing before 
the undersigned at the RO.  The veteran provided testimony on 
the issue of entitlement to a TDIU.  Under these 
circumstances, the issue of entitlement to a TDIU on appeal 
is considered timely perfected.  See 38 C.F.R. § 20.302.  

In December 2002, the veteran raised the issue of entitlement 
to service connection for disabilities affecting both knees.  
Service connection has been established for a left knee 
disability.  As the issue of service connection for a right 
knee disability has not been adjudicated, it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Service medical records show that the veteran was treated for 
shortness of breath and for asthma in 1951; for pneumonia in 
1953, 1954, and 1955; for acute bronchial asthma in 1954; and 
had a positive skin test for histoplasmosis in 1963, with no 
evidence of active disease.  His discharge examination in 
July 1967 includes a diagnosis of mild asthmatic bronchitis.
  
The post-service medical records include a chest X-ray taken 
in December 1977, revealing that the veteran's lungs were 
clear. 

While the veteran's private physician noted a diagnosis of 
obstructive airways disease in February 1988 of unknown 
etiology, a chest X-ray taken at that time revealed no change 
from a study in 1983 and no evidence of active or progressive 
disease. There have been no reports of symptomatology between 
the time of service, and these initial findings.

VA progress notes, dated in May 2002, include a diagnosis of 
histoplasmosis.  In June 2002, a VA physician noted that the 
veteran's moderate airflow obstruction improved substantially 
following the administration of an inhaled bronchodilator.  
Testing was compatible with obstructive pulmonary disease.

Given the numerous lung-related reports in the service 
medical records, the Board finds that an examination and 
opinion should be obtained.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be afforded a VA 
lung examination to determine the nature 
and etiology of any lung disabilities.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide diagnoses of all lung disabilities 
identified, and as to each, should provide 
an opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such disability 
is related to the symptoms and findings in 
service.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  The appeal for a 
TDIU is deferred pending this development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

